Per Curiam.
A copy of the repeal bill is not attached to the resolution, but we presume that it purports merely to repeal the act which provided for the submission of the amendments in question. Under the established practice in this court, as shown in many reported decisions, we are precluded from answering questions propounded by either house of the general assembly as to the validity of a pending measure, or any part thereof, unless, among other things, it i? shown that the same has at least passed the committee of the whole. This bill has not even been printed, much less considered by the honorable senate in committee with a view to ascertain whether or not there is a reasonable probability of its passing in the shape in which it now appears.
For an additional reason, also, we must decline to comply with the request of the senate. It is imperative that in these resolutions our attention be specifically directed to the section or sections of the article or articles of the constitution which the pending legislation is supposed to contravene. The question herein submitted is altogether lacking in this particular, and to attempt to answer it would require an examination of every provision of our constitution, which would be quite impossible within the limits of a legislative session. In re Loan of School Fund, 18 Colo. 195; In re Canal Certificates, 19 Colo., 63; In re House Bill 107, 21 Colo. 32; In re Scrip Bill, 23 Colo. 504; In re House Bill 495, 26 Colo. 182.
We are constrained, therefore, respectfully to request the honorable senate to withdraw the interrogatory.